               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:06-cr-00031-MR-WCM-4


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                   ORDER
                                )
DANNY LEE HALL,                 )
                                )
                   Defendant.   )
_______________________________ )


        THIS MATTER is before the Court on the Defendant’s “Motion for

Immediate Release under First Step Act of 2018” [Doc. 514] and the

Defendant’s “Motion to Expedite Petitioner’s First Step Act Motion” [Doc.

515].

        The Defendant is currently serving a seven-month term of

imprisonment on a supervised release violation. [See Doc. 511]. In his first

motion, the Defendant challenges the computation of his sentence credit by

the Bureau of Prisons, arguing that he is entitled to approximately 78 days

of retroactive good time on his original sentence pursuant to the First Step

Act of 2018. [Doc. 514]. In light of his upcoming release date in May 2020,

the Defendant moves for an expedited ruling on his motion. [Doc. 515].
      The Attorney General, not the sentencing court, is responsible for

computing a prisoner’s sentence credit. United States v. Wilson, 503 U.S.

329, 335 (1992).     A prisoner seeking review of the computation of his

sentence credit must first seek administrative review of that computation

through the Bureau of Prisoners. Only after such administrative remedies

have been exhausted can a prisoner then seek judicial review of his

sentence computation. Id. Further, because “[a] claim for credit against a

sentence attacks the computation and execution of a sentence rather than

the sentence itself,” United States v. Miller, 871 F.2d 488, 490 (4th Cir. 1989),

such claims must be raised pursuant to 28 U.S.C. § 2241 in the district of

confinement. In re Jones, 226 F.3d 328, 332 (4th Cir. 2000); United States

v. Lowe, No. 1:15CR11-1, 2019 WL 3858603, at *3 (M.D.N.C. Aug. 16,

2019).

      Accordingly, the Defendant should address his inquiry regarding the

status of his sentence to the Bureau of Prisons. Once his BOP administrative

remedies have been exhausted, the Defendant may seek judicial review in

the district of his confinement.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Immediate Release under First Step Act of 2018” [Doc. 514] is DENIED, and

                                       2
the Defendant’s “Motion to Expedite Petitioner’s First Step Act Motion” [Doc.

515] is DENIED AS MOOT.

     IT IS SO ORDERED.



                                      Signed on March 9th, 2020




                                     3
